DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 and 23 are currently pending, with claims 6-7 and 13-21 being previously withdrawn.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jensen et al. US Publication 2016/0045134 (hereinafter Jensen) in view of Russell US Publication 2015/0094558 (hereinafter Russell) in view of Larimore US Patent 4,112,941 (hereinafter Larimore) in view of Beck US Publication 2011/0028822 (hereinafter Beck) and in further view of French US Publication 2008/0203831 (hereinafter French).
Regarding claim 1, Jensen discloses a skin patch for releasable attachment to a skin location (element 2) comprising: an antenna (element 15) for coupling to the sensor and/or transducer (Figure 3 which shows the two coupled to each other directly, where the antenna is fully capable of being electrically connected to a sensor) for receiving wireless power transmissions for powering the skin patch (the antenna 21 is fully capable without any additional structural modification or performing this task, though there is a battery included Jensen describes a desire to recharge it as needed [0064]); at least one magnet for positioning the skin patch ([0019][0039] which detail a magnet), wherein the antenna comprises a coil ([0017]-[0018] which details the use of a coil that inductively couples to another coil) configured to inductively couple with an external plurality of solenoids in an anti-Helmholtz configuration (again fully capable of performing this intended use without any additional structural modification), the antenna providing at least one of the following: transmitting a wireless data signal corresponding to the sensed body parameter ([0047][0063]-[0064] which details transferring of power and ECG data via the coils and that the skin patch may communicate with a mobile/external unit, where the coils are as mentioned above); and/or receiving wireless commands to affect the body parameter from an external controller ([0066] which details a remote unit being paired to set up the ECG monitoring as a better user interface is available).
Jensen teaches wanting to additionally sense other parameters outside of ECG ([0047] but does not give any further detail. Russell teaches an ECG monitoring device that includes a skin patch (205-b) and a sensor for sensing a body parameter and/or a transducer for affecting a body parameter ([0035][0048] which details temperatures probes/sensors as well as optical sensors which can be used to measure pulse to compliment the ECG signals which are monitored by ECG electrodes 305), where these are coupled to the communication system (element 820) which is connected to an antenna (element 930). It would have been obvious to the skilled artisan before the effective filing date to utilize the sensor on the skin patch as taught by Russell with the device of Jensen as predictable results would have ensued (monitoring of other relevant physiological parameters, temperature/pulse).
Jensen mentions utilizing magnets to couple various components of the system together but is silent on the magnet having the electrode within an aperture of it. Russel teaches utilizing electrodes (as mentioned above) but is silent on a magnet being placed around the electrode. Larimore teaches medical lead that includes a magnet with an aperture within it (14 at Figure 2) that includes an electrode within it (element 12/22 where the electrode is placed within the general aperture of the magnet, Figure 2). It would have been obvious to the skilled artisan before the effective filing date to utilize the electrode within the magnet as taught by Larimore with the device of Jensen and Russel in order to allow the electrode to be replaced with relative ease.
Jensen is silent on additional strip shaped magnets. Beck teaches an ECG monitoring device that includes utilizing multiple magnets to aid in alignment (magnets 25 that mate with ferromagnetic contacts 26, see Figures 4A-C). It would have been obvious to the skilled artisan before the effective filing date to utilize the additional magnets as taught by Beck with the device of Jensen in order to aid in alignment of the device.
Jensen as modified by Beck, teaches magnets utilized for alignment but is silent on them specifically being stripe-shaped. French teaches a magnetic drive apparatus that includes several types of magnet shaping including stripe-shaped ( see element 22 at Figure 10, where elements 22 in Figures 5-6, 8, 16 show other equivalents pertaining to the shaping, as well as [0013]). French teaches that any of these shapes would perform equally well in the same environments, though goes on to mention elongated magnets aid in better alignment than when compared with circular magnets as per [0080]). It would have been obvious to the skilled artisan before the effective filing date to utilize the elongated stripe-shaped magnets as taught by French with the resultant combination of Jensen and Beck in order to aid in better alignment of the components in the system. French is pertinent to the problem to be solved, not the field of endeavor. 
Regarding claim 2, Jensen discloses that the antenna (element 21) comprises a spiral coil (element 21) configured to inductively couple to the external plurality of solenoids in an anti-Helmholtz configuration (the coil 21 is a spiral and as mentioned above is designed for inductive coupling to other coils; the coil 21 is fully capable without any additional structural modification to couple to a plurality of solenoids in an anti-Helmholtz configuration).
Regarding claim 3, Jensen discloses attaching the skin patch to skin ([0039] and suggests that there is some type of substrate (unlabeled at Figure 3 near where element 2 is physically pointing to), and further mentions that there is a patch or tape ([0039]) for aiding in attaching the device to the skin, however Jensen is explicitly silent on the adhesive and the relationship between the substrate and the skin patch. Russell teaches a skin patch (element 205-b) for physiological monitoring that includes a substrate (element 405) for releasably attaching the skin patch to the skin location ([0046] which details an adhesive for attaching to skin on the underside of the substrate), the substrate having first and second opposite facing surfaces (element 405, top/bottom as shown in Figure 4A), where the substrate comprises an adhesive coating on the first layer of the substrate for releasable attachment to the skin patch ([0046]) and an adhesive coating on the second layer of the substrate for releasable attachment to the skin location ([0046]). Given Jensen’s desire to maintain the patch against the skin ([0039]), it would have been obvious to the skilled artisan before the effective filing date to utilize the substrate and adhesive as taught by Russell with the device of Jensen as predictable results would have ensued (aid in attaching the skin patch to the user). 
Regarding claim 4, Jensen discloses at least one implantable ferromagnetic element configured for subcutaneous implantation below the skin location (element 1 which is an implantable portion that includes a magnet [0039]); and at least one magnet in the skin patch for supercutaneous positioning in proximity to and for magnetic coupling with the at least one implantable ferromagnetic element ([0039] which details they are designed to connect to each other magnetically); and optionally the at least one implantable ferromagnetic element comprises a magnet.
Regarding claim 5, Jensen discloses that the at least one implantable ferromagnetic element is a pivot point for the rotation of the skin patch ([0039] which describes that there is a magnet in both eh external and internal parts that allows the two to stay connected, which would also include allowing the one to pivot about the other without any additional structural modifications).
Regarding claim 8, see the contents and the elements mentioned above in rejected claims 1 and 4.
Regarding claim 9, Jensen discloses that the magnetic coupling between the at least one magnet and the at least one implantable electromagnetic element releasably attach the skin patch to the skin location ([0019][0039]).
Regarding claim 10, Jensen discloses that the magnetic coupling between the at least one magnet and the at least one implantable electromagnetic element provide a pivot point for rotating the skin patch (as mentioned above in rejected claim 5 above) prior to a subsequent releasable attachment of the skin patch to the skin location (as the two are coupled magnetically, releasable attachment is possible as often as desired, see also Figure 2).
Regarding claim 11, Jensen discloses that the power supply of the skin patch consists of either: a primary battery or a rechargeable battery (element 22, and [0064] which further mentions the battery can be rechargeable).
Regarding claim 12, see contents of rejected claim 2 above which details the use of a spiral coil. 
Response to Arguments
Applicant’s arguments with respect to claims 1-5 and 8-12 have been considered but are moot in view of the new ground(s) of rejection. New art has been applied above to remedy the deficiencies of the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794